DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 26-32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20-21 of U.S. Patent No. 10610747. Although the claims at issue are not identical, they are not patentably distinct from each other because would have been obvious over, the reference claim (claim 20 of USPN 10610747). The reference claim (claim 20 of USPN 10610747) includes all the limitations of claim 21 of the instant invention, and the reference claim (claim 20 of USPN 10610747) also includes the additional recitation of “wherein a minimum thickness of the overhang portion is no more than 10 mm” so that the reference claim is narrower than the instant claim (claim 21 of this application). The instant claim (claim 21 of this application) would have been obvious over claim 20 of USPN 10610747. Claims 22-23 of the instant applicant would have been obvious over claim 20 the crown end thickness of the face ranges between 1.5 mm and 4 mm; wherein an average thickness of the face above the center face is greater than an average thickness of the face below the center face; and wherein the face thickness includes a variable face thickness feature (VFT feature), the VFT feature being of a radially symmetrical pattern.” Claims 26-32 and 34 of the instant invention would have been obvious over claims 20-21 of USPN 10610747 as the limitations of claims 26-32 and 34 of the instant invention are directed to dimensions/distances of the structure/parts disclosed in claims 20-21 of USPN 1061747. 

Allowable Subject Matter
Claims 24-25 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record (Peralta (20110143858), Chao (20040099538), Yamamoto (20080161127), Matsunaga (20010012804), Churchward (4085934), Chao (20110009211), De La Cruz (20090247316)) does not teach the recitation in claim 35 of “a weight pad located within the interior cavity and coupled to the bottom portion of the golf club head body and positioned proximate the face in a forward portion of the bottom  and wherein in a y-z plane passing through the origin the top end face thickness is greater in thickness than the bottom end face thickness,” and the recitation in claim 39 of “ a weight pad located within the interior cavity and coupled to the bottom portion of the golf club head body and positioned proximate the face in a forward portion of the bottom portion, wherein the weight pad includes an overhang portion that extends forward from the weight pad toward the face such that the overhang portion of the weight pad overhangs an interior bottom portion surface, wherein a surface of the overhang portion and the interior bottom portion surface are spaced apart by an offset distance and the offset distance is at least 0.2 mm; and wherein in a y-z plane passing through the origin the top end face thickness is greater in thickness than the bottom end face thickness and the bottom end face thickness is no less than 1.0 mm and no more than 2.5 mm.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711